Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1-3, 8-14, 19-22 are allowed. Claims 4-7, 15-18 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a MAC processor of a wireless access point configured to receive, before generating the trigger frame, multiple processing-time constraint values from one or more respective STAs that participate in a simultaneous uplink transmission to be triggered by the trigger frame, and to determine the number of padding bits required based on a longest value among the multiple received processing-time constraint values.
The Applicants independent claim 1 recites, inter alia  A Wireless Local-Area Network (WLAN) Access Point (AP), comprising:
a Medium Access Control (MAC) processor, configured to:
generate a trigger frame comprising at least (i) one or more user information fields destined to one or more respective WLAN client stations (STAs), and (ii) a padding field comprising one or more padding bits;
determine a number of padding bits required that, after being inserted into the padding field and the trigger frame being encoded for transmission, satisfy a processing-time constraint imposed by the STAs; and
insert the determined number of padding bits required in the padding field; and a physical layer (PHY) processor, configured to:
wherein the PHY processor is configured to encode the trigger frame with the ECC by applying a Low-Density Parity-Check (LDPC) code;
generate multiple modulated symbols from the one or more CWs of the packet; and transmit the modulated symbols to the STAs;
wherein the MAC processor is configured to determine the number of padding bits required based on calculating a first partial number of padding bits required for reaching an end of a CW which encodes a last user information field of the trigger frame; calculating a second partial number of padding bits required for reaching a far boundary of a symbol to which the last encoded bit of the CW that encodes a last user information field is mapped but not reaching the processing time constraint; 
calculating a third partial number of padding bits required for reaching the processing time constraint after the far boundary of the symbol to which the last encoded bit of the CW that encodes the last user information field is mapped; and summing the first partial number, second partial number, and the third partial number to determine the number of padding bits which reaches the processing constraint:
wherein the first partial number of padding bits, the second partial number of padding bits and the third partial number of padding bits are calculated based on puncturing performed during the LDPC encoding of the trigger frame.


The Applicants independent claim 1 comprises the communication interface of a communication device may be configured to perform forward error correction (FEC) and/or error checking and correction (ECC) code of one or more bits to generate one or more coded bits; The one or more coded bits may then undergo modulation or symbol mapping to generate modulation symbols.
The prior art Chu et al. [US 20170170932 A1] discloses in para [0077] Fig. 1, Fig. 4, the first communication protocol allows LDPC coding to be to be used for encoding the trigger frame 404 even if padding is needed in the trigger frame 404, in addition to the MAC padding capabilities indications as described above, a client station 25 transmits to the AP 14 a TF LDPC allowance capability indication. In an embodiment, the TF LDPC allowance capability indication indicates that LDPC can be used for encoding a trigger frame transmitted to the client station 25
The prior art Bharadwaj et al. [US 20160302104 A1] discloses in para [0065] Fig. 1, Fig. 2, the processing time for receive processing at a wireless device (e.g., AP 105-a or STAs 115) may be adapted to provide sufficient time for receive processing to determine successful receipt and decoding of data, as well as transmission of any required feedback within established time limits (e.g., receive processing within a 16 .mu.s SIFS followed by transmission of feedback information).
And in para [0117] Fig. 13, the wireless device may identify a plurality of bins of ratios of the number of data bits to be transmitted and the upper bound, and determine 

However the combination of prior arts does not discloses for independent claims 1 and 12   
wherein the MAC processor is configured to determine the number of padding bits required based on calculating a first partial number of padding bits required for reaching an end of a CW which encodes a last user information field of the trigger frame; calculating a second partial number of padding bits required for reaching a far boundary of a symbol to which the last encoded bit of the CW that encodes a last user information field is mapped but not reaching the processing time constraint; 
calculating a third partial number of padding bits required for reaching the processing time constraint after the far boundary of the symbol to which the last encoded bit of the CW that encodes the last user information field is mapped; and summing the first partial number, second partial number, and the third partial number to determine the number of padding bits which reaches the processing constraint:

	Therefore, independent claims 1 and 12 are allowed for these above reasons. The respective dependent claims of independent claims 1 and 12 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cariou et al. (US 20190349232 A1) Control fields for null data packet feedback reports
Dinan et al. (US 20170086172 A1) Carrier Selection in a Multi-Carrier Wireless Network

Yang et al. (US 20160099796 A1) Encoding in uplink multi-user MIMO ofdm transmissions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ATIQUE AHMED/Primary Examiner, Art Unit 2413